Opinion issued December 17, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00713-CV
                            ———————————
                    IN THE INTEREST OF C.D., Appellant



                    On Appeal from the 315th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-03650J


                          MEMORANDUM OPINION

      Appellant, O.J., appeals the trial court’s final order terminating her parental

rights to the minor child, C.D. Appellant’s appointed counsel has filed a motion to

withdraw, along with an Anders brief, asserting that the appeal is without merit and

that there are no arguable grounds for reversal. See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396 (1967). We affirm the trial court’s judgment and grant counsel’s

motion to withdraw.

      The procedures set forth in Anders are applicable to an appeal from a trial

court’s order terminating parental rights when, as here, the appellant’s appointed

appellate counsel concludes that there are no non-frivolous issues to assert on appeal.

See In re D.D., 279 S.W.3d 849, 849–50 (Tex. App.—Dallas 2009, pet. denied); In

re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.).

      Counsel has filed an Anders brief in which he concludes that, after a thorough

review of the record, appellant’s appeal of the termination of her parental rights is

frivolous and without merit. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; K.D.,
127 S.W.3d at 67. Counsel has certified that he delivered a copy of the brief to

appellant and has informed appellant of her right to examine the appellate record and

to file a response. See K.D., 127 S.W.3d at 67. This Court has also notified appellant

of her right to review the record and file a pro se response. Appellant has not filed

a response.

      We have independently reviewed the entire record and counsel’s Anders brief.

See K.D., 127 S.W.3d at 67. We agree with counsel’s assessment that the appeal is

frivolous and without merit.




                                          2
      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.1 Attorney, Stephen M. Pierce, must immediately send the notice

required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of the notice

with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).

      We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Higley, Huddle, and Lloyd.




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and notify appellant that she may, on her own, pursue a petition for review in the
      Supreme Court of Texas. See In re K.D., 127 S.W.3d 66, 68 n.3 (Tex. App.—
      Houston [1st Dist.] 2003, no pet.).
                                           3